DETAILED ACTION
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest a method for managing a storage system, the storage system comprising multiple stripes, one stripe among the multiple stripes comprising multiple extents from a group of storage devices in a resource pool associated with the storage system, the method comprising: in response to a storage device in the group of storage devices failing, determining multiple stripes in the storage system which are associated with the failed storage device; selecting a first storage device and a second storage device from the group of storage devices respectively, the first storage device and the second storage device being a first candidate and a second candidate of storage devices for rebuilding a first stripe and a second stripe among the multiple stripes to form a first rebuilt stripe and a second rebuilt stripe respectively; obtaining a coupling degree between the first rebuilt stripe and the second rebuilt stripe, the coupling degree describing a conflict degree of rebuilding the first stripe and the second stripe in parallel, wherein the coupling degree is determined on the basis of whether extents in the first rebuilt stripe and second rebuilt stripe reside on the same storage device; and identifying the first candidate and the second candidate on the basis of the obtained coupling degree.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113